DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-42 are pending.  Claims 25-38 and 41-42 are withdrawn.  Claims 1-24, 39 and 40 are under examination.    

Priority
	The instant application claims priority from Great Britain application GB1913956.7 filed on 9/27/2019.  

Information Disclosure Statement
	The information disclosure statement filed on 05/14/2020 has been considered by the examiner.  

Election/Restriction
Applicant’s election without traverse of group I (claims 1-24, 39 and 40) in the reply filed on 09/14/2021 is acknowledged.
Claims 25-38 and 41-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/14/2021.

Claim Objections
	Claim 10 is objected to for the recitation of “tje glycol ether”, which is more appropriately spelled “the glycol ether”.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7-24, 39 and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1, 7, 21 and 39 contain the recitation of “cannabinoids or a pharmaceutically acceptable derivative” and the specification does not provide for definition of derivate that would provide for certain types of derivations nor are there enough species recited for the full scope of “cannabinoid derivatives”.  Tsochatzis et al (Molecules, 2021, volume 26, pages 1-16) teaches a novel synthetic cannabinoid type substance 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24, 39 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, 21 and 39 are indefinite for the recitation of “derivatives” in regards to cannabinoids as the instant specification and originally filed claims do not define what “derivatives” refers to for the claim.  Thus, it is unclear what the metes and bounds of “derivatives” are for examination of the claim.  For the purpose of compact prosecution, any compound that can reasonably be a cannabinoid derivative will read on the limitation regardless if it functions differently as listed cannabinoids in the specification.  

Claims 1, 21 and 39 are indefinite for the recitation of “at least one of glycol and glycol ether” as this can be construed as having at least one glycol and at least one glycol ether rather than in the optional (glycol, glycol ether or both).  Thus, it is unclear if applicant means this to be optional or if applicant requires both a glycol and glycol ether to be present.  For the purpose of compact prosecution and since there are parts of the specification that appear to use this recitation for a list of options, the examiner will consider this limitation as being a glycol, a glycol ether or both.  Applicant should consider a different form of language like a Markush group or maybe “at least one of a glycol, a glycol ether or both”.  
Claims 2-7, 11-20, 22-24 and 40 are rejected as being dependent on an indefinite claim without repairing the issue of indefiniteness.  
Claim 14 is indefinite for the recitation of “at least one of peppermint oil, aniseed, chocolate, coco, menthol, and vanillin” as this can be construed as having at least one peppermint oil, at least one aniseed…..and at least one vanillin” rather than in the optional (any one or a combination of the listed items).  Thus, it is unclear if applicant means this to be optional or if applicant requires all the items to be present at least once.  For the purpose of compact prosecution, the examiner will read this limitation as being to a group of options to select one or a combination thereof.  The applicant may consider use of a standard Markush group for this group of flavours.  
Claim 15 is rejected as being dependent on an indefinite claim.  
s 19, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 5 recites the broad recitation of tetrahydrocannabinol, and the claim also recites preferably dronabinol which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 14 recites the broad recitation of flavor component, and the claim also recites “preferably selected from….” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 22 is indefinite because the ratio of “monohydric or polyhydric alcohol to glycol or glycol ether” in dependence to claim 21, which contains both monohydric alcohol and polyhydric alcohol (glycol and/or glycol ether), makes it unclear if the ratio is only considering one of these items at a time or if applicant is now seeking to make either a monohydric alcohol or a glycol and/or glycol ether be optional (use of “or”).  Additionally, it is unclear what happens in the situation where the composition has a glycol and a glycol ether since the ratio appears to 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  These claims provide for conditions the subject is suffering from and that the subject is human, but these claims and claim 16 on which they depend are to “the composition”.  These limitations do not limit the structure and/or the composition of the claimed composition.  Thus, claims 19 and 20 do not further limit the “composition” in a way that actually limits the composition (by structure or chemical composition or chemical property of the composition).  The limitations of claims 19 and 20 are more suited to a method of treatment.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 11-15, 19-21, 23 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corr WO 2019/021005 (published on 1-31-2019, filing date of 7-26-2018).
Corr teaches a drug component comprising at least one cannabinoid or pharmaceutically acceptable derivative or a salt thereof, and a propellant comprising HF-152a (abstract).  Corr teaches a cosolvent of ethanol and/or glycerol (claim 26 of Corr, claims 1, 25 and 26 of Corr).  Thus, the option of not containing ethanol is provided via “and/or”.   Corr teaches various cannabinoids including THC, CBD, cannabinol and that it includes natural and synthetic forms (page 5, lines 25-36 and page 6, lines 1-12).  Corr teaches polyhydric alcohols like glycols, glycol ethers and glycerol (page 8, lines 20-23) and monohydric alcohols like ethanol (page 8, lines 23-26).  Corr teaches amounts of co-solvent from 0.5 to 20 wt% of the composition (page 8, lines 20-32).   Corr teaches 0.01 to 15 wt% of drug component (cannabinoids) in the pharmaceutical composition (page 6, lines 24-29).  Corr teaches TAS2R 
Thus, the claims are anticipated by the teachings of Corr.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 24 in addition to claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Corr WO 2019/021005.  
Corr teaches a drug component comprising at least one cannabinoid or pharmaceutically acceptable derivative or a salt thereof, and a propellant comprising HF-152a (abstract).  Corr teaches inhalers (claims 36-39 of Corr).  Corr teaches a cosolvent of ethanol  Thus, the option of not containing ethanol is provided via “and/or”.   Corr teaches various cannabinoids including THC, CBD, cannabinol and that it includes natural and synthetic forms (page 5, lines 25-36 and page 6, lines 1-12).  Corr teaches polyhydric alcohols like glycols, glycol ethers and glycerol (page 8, lines 20-23) and monohydric alcohols like ethanol (page 8, lines 23-26).  Corr teaches amounts of co-solvent from 0.5 to 20 wt% of the composition (page 8, lines 20-32).   Corr teaches 0.01 to 15 wt% of drug component (cannabinoids) in the pharmaceutical composition (page 6, lines 24-29).  Corr teaches TAS2R taste receptor agonists that are present in amounts of 0.001 to 0.1 wt% or  0.005 to 0.01% (page 9, lines 14-23) and teaches it is saccharin (page 9, lines 20-23).  Corr teaches flavor components including peppermint oil, aniseed, chocolate, menthol or vanillin in amounts of 0.03 to 0.1 wt % (page 9, lines 25-31).  Corr teaches a pressurized container or canister to store the compositions (page 10, lines 10-16).  Corr teaches propellant in amount of 65 to 99.9 wt% of the composition or 85 to 99.9% (page 8, lines 4-10).  Corr teaches THC:CBD weight ratio of 0.4:0.6 to 0.6:0.4 aka 4:6 to 6:4 (page 6, lines 5-12).   Since the base ingredients of Corr are the cannabinoids and the HFA-152a propellant and the claims allow for the addition of a glycol, glycol ether and/or monoalcohol (ethanol), Corr provides for a composition consisting of these ingredients.  Corr provides for multiple benefits of cannabinoids to the user including treating chronic pain, seizures, arthritis, nausea, neurodegenerative diseases, cancer and HIV (page 1).  
Corr provides for an overlapping range of co-solvent including ethanol as preferred that overlaps with the range of instant claim 24, thus, one of ordinary skill in the art was capable of using 0.5 wt% of ethanol in a composition taught by Corr when working within the claimed .  

Claims 6, 8-10, 16-18, 22 and 40 in addition to claims Claims 1-5, 7, 11-15, 19-21, 23, 24 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Corr WO 2019/021005 and Hearn US 20170056368.  
Corr teaches the claims as discussed above.
Corr does not teach dronabiol, a glycol or glycol ether from the group of propylene glycol, polypropylene glycol, polyethylene glycol and combinations thereof, fine particle fraction amounts, the ratio as in instant claim 22 and the pressure of the container. 
Hearn teaches an inhalable composition with cannabinoids, propellant, monohydric or polyhydric alcohol, and a glycol and/or glycol ether by weight is from 6:1 to 1:1, wherein the composition is an aerosol and has a fine particle fraction of 60% or more (abstract and claim 1 of Hearn).   Hearn also teaches fine particle fraction of 70% or more and 75% or more (claims 2 and 3 of Hearn and paragraph 115).  Hearn teaches monohydric alcohol (claim 4 of Hearn) and dronabiol (claims 5 and 6 of Hearn).  Hearn teaches propylene glycol, polypropylene glycol, polyethylene glycol (PEG), and combinations of two or more thereof (claim 9 of Hearn).  Hearn teaches 0.01 to 5% w/w propylene glycol and 0.1 to 2% w/w propylene glycol (claims 10 and 11 of Hearn).  Hearn allows for 0.5 to 4% w/w ethanol (claim 13 of Hearn).  Hearn also teaches less than 1.5 wt% or less of ethanol (paragraph 89).  It is also noted that ethanol and monoalcohol are in different embodiments and are not necessary for all embodiments (paragraphs 16 and 89 of Hearn).  Hearn teaches TASR2 bitter taste receptor agonists, saccharin and 0.001 to 0.1 
One of ordinary skill in the art at the time of instant filing would have provided propylene glycol and other suitable glycols and/or glycol ethers of Hearn into the formulations of Corr that allow for glycol and/or glycol ethers in amounts provided by Hearn.  The glycols and/or glycol ethers are useful ingredients for inhalable cannabinoid formulations in both references (MPEP 2144.06).  One of ordinary skill in the art at the time would have used fine particle fractions of Hearn when making formulations of Corr as these are seen as acceptable fine particle fractions for an inhalable formulation by the teachings of Hearn and Corr provides for an inhalable/inhaler formulation (MPEP 2144.06). Hearn also provides for the ratios of monohydric or polyhydric alcohol, and a glycol and/or glycol ether by weight is from 6:1 to 1:1 where Corr recognizes the use of these ingredients, and thus, these are acceptable ratios for such ingredients in an inhalable cannabinoid formulation (MPEP 2144.05).  Hearn recognizes that an acceptable pressurization for a pressurized container is that of the instant claims while Corr provides for use of pressurized containers for its cannabinoid formulations.  Thus, the combined teaches of the prior art allow one of ordinary skill in the art at the time of instant .  

Claims 1-24, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Hearn US 20170056368 and Noakes et al (Drug Delivery to the Lungs, 2016, volume 27, pages 1-4) as evidenced by Noakes WO2018051130A1 (referred to as Noakes ‘130).  
	Hearn teaches the limitations of the claims with the exception of HFA-152a as the propellant.
	Noakes teaches that in screening 400 candidates for inhalation propellants, HFA 152a was noted to have positive properties (page 3).  HFA 152a was noted to have surprisingly good performance and a number of benefits (page 4).  For example, it has low GWP (global warming potential) compared to other propellants (see table 2).  
Noakes ‘130 evidences other benefits of HFA 152a including reduced GWP, improved chemical stability, improved drug delivery, good suspension stability and improved aerosolization (bottom of page 3 of Noakes ‘130).
	One of ordinary skill in the art at the time of instant filing would have included HFA-152a as the propellant in Hearn by the teachings of Noakes as evidenced by Noakes ‘130, which recognizes that HFA-152a offers several benefits in drug stability, delivery and for the environment.  Thus, there was a reasonable expectation of success of adding HFA 152a to inhalation propellant products and expecting to gain the benefits of the propellant in the formulation.  

Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-24, 39 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, and 10-13 of U.S. Patent No. 9918961 in view of Hearn US 20170056368 and in view of Noakes et al (Drug Delivery to the Lungs, 2016, volume 27, pages 1-4). ‘961 and the instant claims provide for pressurized containers having cannabinoids, propellant and glycols and/or glycol ethers with a monoalcohol.  ‘961 provides for the ratio of monohydric alcohol to glycol or glycol ether of 6:1 to 1:1.  
The claims of ‘961 do not indicate ethanol, but do provide for monoalcohol, does not provide for specific glycols or glycol ethers and does not provide certain percentages of the instant claims.  The claims of ‘961 do not teach HFA 152a as the propellant or do not provide the pressurization values.  The claims of ‘961 do not provide for fine particle fraction values, which is typical of inhalant products.
Hearn teaches an inhalable composition with cannabinoids, propellant, monohydric or polyhydric alcohol, and a glycol and/or glycol ether by weight is from 6:1 to 1:1, wherein the composition is an aerosol and has a fine particle fraction of 60% or more (abstract and claim 1 of Hearn).   Hearn also teaches fine particle fraction of 70% or more and 75% or more (claims 2 and 3 of Hearn and paragraph 115).  Hearn teaches monohydric alcohol (claim 4 of Hearn) and dronabiol (claims 5 and 6 of Hearn).  Hearn teaches propylene glycol, polypropylene glycol, polyethylene glycol (PEG), and combinations of two or more thereof (claim 9 of Hearn).  Hearn teaches 0.01 to 5% w/w propylene glycol and 0.1 to 2% w/w propylene glycol (claims 10 and 11 
Noakes teaches that in screening 400 candidates for inhalation propellants, HFA 152a was noted to have positive properties (page 3).  HFA 152a was noted to have surprisingly good performance and a number of benefits (page 4).  For example, it has low GWP (global warming potential) compared to other propellants (see table 2).  
The claims in view of the prior art allow for the other limitations such as propylene glycol, ethanol, HFA 152a and pressurization values of the instant claims where these would be found with the genre of glycols and/or glycol ethers, monoalcohols, propellants and pressurized found in the claims of ‘961.  Thus, the instantly claimed invention is obvious over the claims of ‘961.  

Claims 1-24, 39 and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 45-56 of copending Application No. 16/742032 in 
‘032 does not provide for HFA 152a or a pressurized container with pressurization of the instant claims.  However, a composition with a propellant would be stored in a pressurized container for its use.  
Hearn teaches an inhalable composition with cannabinoids, propellant, monohydric or polyhydric alcohol, and a glycol and/or glycol ether by weight is from 6:1 to 1:1, wherein the composition is an aerosol and has a fine particle fraction of 60% or more (abstract and claim 1 of Hearn).   Hearn also teaches fine particle fraction of 70% or more and 75% or more (claims 2 and 3 of Hearn and paragraph 115).  Hearn teaches monohydric alcohol (claim 4 of Hearn) and dronabiol (claims 5 and 6 of Hearn).  Hearn teaches propylene glycol, polypropylene glycol, polyethylene glycol (PEG), and combinations of two or more thereof (claim 9 of Hearn).  Hearn teaches 0.01 to 5% w/w propylene glycol and 0.1 to 2% w/w propylene glycol (claims 10 and 11 of Hearn).  Hearn allows for 0.5 to 4% w/w ethanol (claim 13 of Hearn).  Hearn also teaches less than 1.5 wt% or less of ethanol (paragraph 89).  It is also noted that ethanol and monoalcohol are in different embodiments and are not necessary for all embodiments (paragraphs 16 and 89 of Hearn).  Hearn teaches TASR2 bitter taste receptor agonists, saccharin and 0.001 to 0.1 w/w% saccharin (claims 14 and 15 of Hearn).  Hearn teaches flavoring compounds like peppermint, menthol, coco, vanillin, etc. and up to 0.1 w/w% of menthol (claims 18 and 19 of Hearn).  Hearn teaches at least 60% w/w propellant (claim 17 of Hearn).  Hearn teaches a pressurized container and it being pressurized to 3X10^5 Pa to 1.5X10^7 Pa (claims 35 and 36 
Noakes teaches that in screening 400 candidates for inhalation propellants, HFA 152a was noted to have positive properties (page 3).  HFA 152a was noted to have surprisingly good performance and a number of benefits (page 4).  For example, it has low GWP (global warming potential) compared to other propellants (see table 2).  
The claims in view of the prior art allow for the other limitations such as HFA 152a and pressurization values of the instant claims where these are typical of such propellant/cannabinoid products for inhalation.  Thus, the instantly claimed invention is obvious over the claims of ‘032.  
This is a provisional nonstatutory double patenting rejection.

Claims 1-24, 39 and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 45-60 of copending Application No. 16/775511 in view of Hearn US 20170056368 and in view of Noakes et al (Drug Delivery to the Lungs, 2016, volume 27, pages 1-4).  The claims of ‘511 provide for many of the components, concentrations and fine particle fractions of the instant claims.  
‘511 does not provide for HFA 152a or a pressurized container with pressurization of the instant claims.  However, a composition with a propellant would be stored in a pressurized container for its use.  
Hearn teaches an inhalable composition with cannabinoids, propellant, monohydric or polyhydric alcohol, and a glycol and/or glycol ether by weight is from 6:1 to 1:1, wherein the composition is an aerosol and has a fine particle fraction of 60% or more (abstract and claim 1 
Noakes teaches that in screening 400 candidates for inhalation propellants, HFA 152a was noted to have positive properties (page 3).  HFA 152a was noted to have surprisingly good performance and a number of benefits (page 4).  For example, it has low GWP (global warming potential) compared to other propellants (see table 2).  
 in view of the prior art allow for the other limitations such as HFA 152a and pressurization values of the instant claims where these are typical of such propellant/cannabinoid products for inhalation.  Thus, the instantly claimed invention is obvious over the claims of ‘511.  
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/MARK V STEVENS/Primary Examiner, Art Unit 1613